Filed 12/30/20 P. v. Martinez CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


THE PEOPLE,                                                  B302433

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA469641)
         v.

NOE FERNANDO MARTINEZ,

         Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Ray G. Jurado, Judge. Affirmed.
      Theresa Osterman Stevenson, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael R. Johnsen and David W.
Williams, Deputy Attorneys General, for Plaintiff and
Respondent.
                      I. INTRODUCTION

      A jury convicted defendant and appellant Noe Fernando
Martinez of sexual penetration by a foreign object and sexual
battery by restraint. The trial court sentenced defendant to three
years in prison and issued a criminal protective order protecting
defendant’s victim, F.H. On appeal, defendant contends the court
erred by admitting his pretrial custodial statements to the police,
which were purportedly obtained in violation of his rights
pursuant to Miranda v. Arizona (1966) 384 U.S. 436 (Miranda),
erred in instructing the jury on the elements of the crime of
sexual penetration by a foreign object, and erred in issuing a
criminal protective order that purports to prevent him from
contacting his children. We affirm.

                II. FACTUAL BACKGROUND

      Defendant began a romantic relationship with F.H. in
2011. Defendant and F.H. had two daughters together, one born
in 2014, and the other born in 2017. After the birth of the first
daughter, F.H. quit her job as a housekeeper to take care of the
baby. Defendant worked two jobs.
      In 2016, defendant hurt his back and stopped working for a
period of time. After defendant’s injury, his personality changed.
Defendant began to call F.H. “fat,” “trash,” and “cow;” complained
about her cooking and cleaning; and refused to shower for several
days.
      F.H. and defendant frequently argued about money and
sex. Defendant wanted sex every day. F.H. “almost never”




                                2
wanted to engage in sex but did so in order to “pleasure”
defendant.
      On June 28, 2018, F.H. was cutting vegetables for pupusas,
which she planned to sell. This upset defendant, who tried to
throw the food in the trash and twisted F.H.’s arms behind her
back. F.H. was “very scared” and responded by grabbing
defendant’s testicles. Defendant’s father eventually separated
the two.
      Shortly after this incident, F.H. told defendant that she did
not love him anymore. F.H. stopped engaging in sex with
defendant and defendant began to sleep on a sofa located in the
bedroom.
      On July 11, 2018, at around midnight, defendant
approached F.H. while she was in bed with one of their
daughters. Defendant grabbed her arms and pulled her to the
sofa. Defendant removed F.H.’s clothes and touched her vagina.1
F.H. responded by kicking defendant and hitting him on the side
of his body until he let her go. F.H. then returned to the bed and
wrapped herself in a blanket.
       Five minutes later, defendant went to the bed, removed the
blanket from around F.H.’s body, and digitally penetrated her
anus three times, causing her pain.2 F.H. reported the incident
to police.
       On July 14, 2018, defendant was arrested by Los Angeles
Police Department officers and transported to a police station. At
the police station, a Spanish speaking officer and a detective (the
officers) interviewed defendant. Defendant admitted to the

1     This conduct formed the basis for count 2.

2     This conduct formed the basis for count 1.




                                 3
officers that on the evening of July 11, 2019, F.H. did not want to
have sex with him and he digitally penetrated F.H.’s anus in
anger. Defendant also admitted that he pulled F.H. out of bed
that night.

                III. PROCEDURAL HISTORY

      On December 26, 2018, the Los Angeles County District
Attorney charged defendant by information with sexual
penetration by a foreign object of F.H. (Count 1, Pen. Code,3
§ 289, subd. (a)(1)(A)) and sexual battery by restraint of F.H.
(Count 2, § 243.4, subdivision (a)).4
      On August 6, 2019, the jury found defendant guilty on both
counts.
      On November 13, 2019, the trial court sentenced defendant
to an aggregate sentence of three years and issued a 10-year
domestic violence restraining order, pursuant to section 136.2,
subdivision (i)(1), protecting F.H. from defendant.




3    Further statutory references are to the Penal Code unless
otherwise indicated.

4    A third count for violation of section 243.4, subdivision (a)
was dismissed before trial.




                                 4
                       IV. DISCUSSION

A.    Miranda Rights and Waiver

      1.    Background

      Prior to their interview of defendant, the officers delivered
certain admonitions to him. The admonishment was recorded on
video and transcribed:
      “[Officer]: Um, what we’re gonna do right now is, we’re
gonna talk about [sic] you of the incident, but first, since we are
where we are, I have to advise you of your rights, okay? Do you
understand what I’m saying?
      “[Detective]: We’re gonna read the—your rights, okay?
      “[Defendant]: Okay.
      “[Detective]: Okay. You have the right to rem[a]in silent.
      “[Defendant]: Um-hum.
      “[Detective]: Do you understand?
      “[Officer]: It’s yes or no.
      “[Defendant]: Yeah.
      “[Officer]: Yes.
      “[Defendant]: Yeah. Yes.
      “[Detective]: You have to s—yes or no.
      “[Defendant]: Yes.
      “[Detective]: Anythings [sic] you say may be used against
you in [a] court of law.
      “[Defendant]: Oh, wel—
      “[Detective]: Do you understand?
      “[Defendant]: Yes.




                                 5
       “[Detective]: You have the right to the presence of an
attorney before and during any integration [sic]. Do you
understand?
       “[Defendant]: Yes.
       “[Detective]: If y— if you have no man— if you have no
money to pay an attorney, one will be appointed to you freed [sic]
of cost . . .
       “[Defendant]: Um-hum. Yes.
       “[Detective]: . . . before . . .
       “[¶] . . . [¶]
       “[Detective]: Before any integration [sic], . . .
       “[Defendant]: Um-hum.
       “[Detective]: . . . if that’s what you want—if y—what you
want. Do you understand?
       “[Detective]: Okay.
       “[Detective]: Yes?
       “[Defendant]: Uh, yes.”
       The detective did not ask defendant whether, knowing his
rights, he wished to speak to the officers. Instead, as recounted
in the reporter’s transcript by defense counsel: “When [the
officer] gets to the last advisement, which is typically, ‘Knowing
these rights, do you wish to talk to us?’[,] the detective
specifically [stated], ‘Don’t read that last one,’[5] and stop[ped] the
Spanish speaking officer from advising [defendant] of that. After
that, the detective just ask[ed] preliminary questions, such as,
‘Where do you live?’ and things of that nature.”


5     This is not reflected in the English transcription of the
recorded interrogation. The prosecutor conceded that this
occurred and the trial court, upon reviewing the recording,
agreed.




                                  6
       After asking these preliminary questions, the officers asked
defendant whether he knew why he was “here,” referring to the
police station. Defendant responded, “Uh? That’s what I wanna
know, why did she accuse me over there in . . . .”
       Defendant challenged, in the trial court, the admissibility
of his custodial statements to the officers. Defendant argued that
the officers did not ask him whether he wanted to waive his
Miranda rights prior to their interrogation of him, and that his
waiver was not knowing and intelligent. Defendant did not
testify but his counsel argued that he had no experience with law
enforcement and did not understand the implications of his
statements to the police.
       The trial court denied defendant’s motion to preclude his
statements from trial: “I do not find that there’s any evidence
that [defendant] was confused, misled, or reluctant to speak. [¶]
I do not find that there is any suggestion that the police resorted
to any physical or psychological pressure to get [defendant] to
speak. I do not find—there is no evidence to suggest that he was
induced to provide statements based on improper promises or
that there was any other fact that would tend to show that his
statement was involuntary. [¶] I do find that he was aware of
his rights, and that he was aware that when he chose to continue
speaking that he was abandoning those rights, and understood
the consequences of his decision to do so. [¶] . . . [Defendant’s]
waiver was implicit and . . . it was knowingly, freely and
voluntarily made.”




                                 7
      2.    Analysis

       On appeal, defendant contends that “the record does not
support a finding that [he] made a knowing and voluntary waiver
of his Fifth Amendment rights before answering the officer[s’]
questions in the custodial interrogation.” In defendant’s view,
the record demonstrates that he did not voluntarily waive his
right to remain silent because: the officers failed to expressly ask
whether defendant waived his rights; the officers failed to advise
him at the outset of the interrogation why they were
interrogating him; and he had a limited criminal record.
       “The test for validity [of a Miranda waiver] is as follows.
‘First, the relinquishment of the right must have been voluntary
in the sense that it was the product of a free and deliberate choice
rather than intimidation, coercion, or deception. Second, the
waiver must have been made with a full awareness of both the
nature of the right being abandoned and the consequences of the
decision to abandon it. Only if the “totality of the circumstances
surrounding the interrogation” reveals both an uncoerced choice
and the requisite level of comprehension may a court properly
conclude that the Miranda rights have been waived.’” (People v.
Molano (2019) 7 Cal. 5th 620, 648 (Molano).) “‘The prosecution
bears the burden of demonstrating the validity of the defendant’s
waiver by a preponderance of the evidence.’ [Citations.] In
addition, ‘[a]lthough there is a threshold presumption against
finding a waiver of Miranda rights [citation], ultimately the
question becomes whether the Miranda waiver was [voluntary,]
knowing and intelligent under the totality of the circumstances
surrounding the interrogation.’ [Citation.] On appeal, we
conduct an independent review of the trial court’s legal




                                 8
determination and rely upon the trial court’s findings on disputed
facts if supported by substantial evidence.” (People v. Williams
(2010) 49 Cal. 4th 405, 425.)
       Here, the officers did not expressly ask defendant whether,
after being advised of his rights, he wished to waive them. But
that fact, alone, is insufficient to demonstrate that defendant’s
waiver was involuntary. “It is well settled that law enforcement
officers are not required to obtain an express waiver of a suspect’s
Miranda rights prior to a custodial interview and that a valid
waiver of such rights may be implied from the defendant’s words
and actions.” (People v. Parker (2017) 2 Cal. 5th 1184, 1216.)6
       Similarly, that the officers did not directly advise defendant
that they wished to ask him about his sexual abuse of F.H. does
not render defendant’s waiver involuntary. (See Molano, supra, 7
Cal.5th at p. 652 [“[T]he fact that the officers did not tell
defendant they were going to ask him about [the victim’s] killing
does not invalidate the waiver. Defendant’s lack of ‘awareness of
all the possible subjects of questioning in advance of
interrogation is not relevant to determining whether [he]
voluntarily, knowingly, and intelligently waived his Fifth
Amendment privilege.’”].) In any event, and contrary to
defendant’s contention on appeal that he did not know why the
officers were interviewing him, there is substantial evidence to
support a finding that defendant was well aware of the purpose of
the officers’ interview since he responded to their question, “You


6     Further, because the officers were not required to obtain an
express waiver of defendant’s Miranda rights from him, even “the
intentional failure to do so [is] not a deliberate Miranda violation
requiring the suppression of [defendant’s] subsequent
statements.” (People v. Cunningham (2015) 61 Cal. 4th 609, 642.)




                                 9
know why you’re here?”, with, “That’s what I wanna know, why
did she accuse me over there in . . . .”
       Finally, we reject defendant’s contention that his waiver
was not voluntary because he “had a limited criminal record, had
never before been interrogated by police and had no
sophistication with the criminal justice system.” Prior experience
with the criminal justice system is not necessary to find a valid
waiver. (See People v. Suarez (2020) 10 Cal. 5th 116, 161 [“the
fact that he lacked experience with the criminal justice system
did not invalidate his waiver or render his subsequent
statements involuntary in the circumstances here”].) Moreover,
even if defendant lacked an extensive criminal record, he did
have prior interactions with law enforcement since he had a prior
criminal conviction for driving with a .08 percent blood alcohol
content, a misdemeanor, and had pending charges for driving
under the influence of alcohol, driving with .08 percent blood
alcohol content, and driving with a suspended or revoked license,
among other charges. Further, there was no evidence that
defendant had not previously been interrogated by the police. On
this record, and based on the totality of the circumstances, we
conclude that there was substantial evidence to support the
court’s conclusion that defendant knowingly and voluntarily
waived his Miranda rights.

B.    Instructional Error

      1.    Background

      In instructing the jury on count 1, sexual penetration by a
foreign object, the trial court stated that this crime “requires




                                10
general criminal intent.” The court continued: “For you to find a
person guilty of this crime, that person must not only commit the
prohibited act, but must do so with wrongful intent. A person
acts with wrongful intent when he intentionally does a prohibited
act, however, it’s not required that he intended to break the law.
The act required is explained in the instruction for that crime.”
      In instructing the jury on the elements of sexual
penetration by a foreign object, the trial court read CALCRIM
No. 1045: “To prove the defendant guilty of this crime, the People
must prove that: [¶] [1.] The defendant committed an act of
sexual penetration with another person; [¶] [2.] The penetration
was accomplished by using a foreign object; [¶] [3.] The person
did not consent to the act; [¶] AND [¶] [4.] The defendant
accomplished the act by force, violence, duress, menace or fear of
immediate and unlawful bodily injury to another person.” The
court further instructed the jury that: “Sexual penetration
means penetration, however slight, of the genitals or anal
opening of the other person for the purpose of sexual abuse,
arousal, or gratification.” (See § 289, subd. (k).) The court did
not deliver the optional instruction set forth in CALCRIM
No. 1045 that “[p]enetration for sexual abuse means penetration
for the purpose of causing pain, injury, or discomfort.” (Italics
omitted.)
      On count 2, sexual battery, the trial court correctly
instructed the jury that this crime required specific intent: “For
you to find a person guilty of this crime, that person must not
only intentionally commit the prohibited act, but must do so with
a specific intent or mental state.” The court also instructed the
jury that to prove defendant’s guilt of sexual battery, “the People
must prove that [¶] . . . [¶] [t]he touching was done for the




                                11
specific purpose of sexual arousal, sexual gratification or sexual
abuse.”
      During closing argument, the prosecutor, in discussing
count 1, stated: “And certainly, there is an intent requirement as
well. The defendant had to have done this for the purposes of
either sexual gratification, arousal, or sexual abuse, or a
combination of any of those.”

      2.    Analysis

       Defendant contends the trial court erred by failing to
instruct the jury that “penetration for sexual abuse” means
“‘penetration for the purpose of causing pain, injury, or
discomfort’” and in instructing the jury that the crime of sexual
penetration by a foreign object is a general intent crime. We find
no reversible error.
       “A claim of instructional error is reviewed de novo.
[Citation.] An appellate court reviews the wording of a jury
instruction de novo and assesses whether the instruction
accurately states the law. [Citation.] In reviewing a claim of
instructional error, the court must consider whether there is a
reasonable likelihood that the trial court’s instructions caused
the jury to misapply the law in violation of the Constitution.
[Citations.] The challenged instruction is viewed ‘in the context
of the instructions as a whole and the trial record to determine
whether there is a reasonable likelihood the jury applied the
instruction in an impermissible manner.’” (People v. Mitchell
(2019) 7 Cal. 5th 561, 579.)
       We disagree with defendant’s contention that the trial
court delivered an “incomplete” instruction on count 1 when it




                                12
failed to define “sexual abuse.” Trial courts have a duty to define
technical terms that have meanings peculiar to the law, but “no
duty to clarify, amplify, or otherwise instruct on commonly
understood words or terms used in statutes or jury instructions.
‘When a word or phrase “‘is commonly understood by those
familiar with the English language and is not used in a technical
sense peculiar to the law, the court is not required to give an
instruction as to its meaning in the absence of a request.’”
[Citations.] A word or phrase having a technical, legal meaning
requiring clarification by the court is one that has a definition
that differs from its nonlegal meaning. [Citation.]’” (People v.
Griffin (2004) 33 Cal. 4th 1015, 1022–1023.)
       Section 289 defines “sexual penetration” as “the act of
causing the penetration, however slight, of the genital or anal
opening of any person . . . for the purpose of sexual arousal,
gratification, or abuse by any foreign object, substance,
instrument, or device, or by any unknown object.” (§ 289, subd.
(k)(1).) A plain reading of section 289, subdivision (k)(1) supports
a conclusion that the Legislature did not intend “sexual abuse” to
be given a technical meaning that differs from the commonly
understood meaning of “sexual abuse.” “Sexual” is defined as “of,
relating to, or associated with sex or the sexes.”
( [as of
Dec. 27, 2020], archived at .)
“Abuse” is defined as “physical maltreatment.”
( [as of
Dec. 27, 2020], archived at .)
Thus, the commonly understood meaning of “sexual abuse” is the
physical maltreatment of anyone in a sexual manner, which we




                                 13
believe any reasonable trier of fact would understand as
including the incident here.
      We agree with defendant that the trial court erred when it
instructed the jury that sexual penetration by force is a general
intent crime. (See People v. McCoy (2013) 215 Cal. App. 4th 1510,
1540 [“in drafting section 289, the Legislature required the act of
penetration to be committed with the specific intent to gain
sexual arousal or gratification or to inflict abuse on the victim”];
accord, People v. ZarateCastillo (2016) 244 Cal. App. 4th 1161,
1167; see People v. Alvarado (2005) 125 Cal. App. 4th 1179, 1186
[“Specific intent crimes typically contain such phrases as ‘“with
the intent to”’ achieve or ‘“for the purpose of”’ achieving some
additional result”].) We conclude, however, that the court’s error
was harmless even assuming that the more stringent harmless
beyond a reasonable doubt standard applies. (Chapman v.
California (1967) 386 U.S. 18, 24 (Chapman).) Under the
Chapman standard, we ask “‘whether it is clear beyond a
reasonable doubt that a rational jury would have rendered the
same verdict absent the error.’” (People v. Canizales (2019) 7
Cal. 5th 591, 615.)
      The trial court’s error here was harmless beyond a
reasonable doubt. The court correctly instructed the jury that to
find defendant guilty of sexual penetration, it was required to
find that defendant engaged in “penetration . . . for the purpose of
sexual abuse, arousal or gratification.” In other words, even
though the court incorrectly instructed the jury that sexual
penetration is a general intent crime, the court correctly
instructed the jury that it was required to find that defendant
acted with the required intent. Second, the prosecutor accurately
stated that “there is an intent requirement” to the charge. Third,




                                14
the jury found defendant guilty of count 2, sexual battery, a crime
for which the court correctly instructed the jury it must find
specific intent. A rational jury could not have concluded that
when defendant grabbed F.H.’s arms and touched her vagina, he
acted with the purpose of sexual arousal, sexual gratification, or
sexual abuse, but that he lacked such intent when, five minutes
later, he digitally penetrated F.H.’s anus. Finally, the evidence
that defendant acted with specific intent in sexually penetrating
F.H. was strong: F.H. testified that she felt pain when defendant
inserted his finger into her anus. And, defendant admitted to the
police that he digitally penetrated F.H.’s anus because he wanted
sex and was angry at her. (See People v. White (1986) 179
Cal. App. 3d 193, 205 [“‘when a penetration is accomplished for the
purpose of causing pain, injury or discomfort, it becomes sexual
abuse’”].)7

C.    Criminal Protective Order

      1.      Background

      At sentencing, the trial court issued a 10-year domestic
violence restraining order pursuant to section 136.2,
subdivision (i)(1), protecting F.H. from defendant. The court read

7      Defendant also asserts that reversal is required based on
cumulative error. “Under the ‘cumulative error’ doctrine, we
reverse the judgment if there is a ‘reasonable possibility’ that the
jury would have reached a result more favorable to defendant
absent a combination of errors.” (People v. Poletti (2015) 240
Cal. App. 4th 1191, 1216.) Defendant has identified only one
error, which we found harmless. Accordingly, the cumulative
error doctrine does not apply.




                                 15
the order into the record as follows: “It says you must not harass
her, strike her, threaten her, assault her or follow, stalk, molest,
destroy or damage her property. You cannot disturb her peace,
keep her under surveillance or block her movements. [¶] While
the order is in effect, and it will be in effect for 10 years, you
cannot own or possess a firearm. [¶] You must not attempt to
prevent anyone from attending a hearing or testifying or making
a report to law enforcement. [¶] You cannot take any action to
obtain the addresses or locations of the victim or her family
members. You must have no contact whatsoever with her. You
must stay at least a hundred yards away from her.” The court
also issued a written order, paragraph 10 of which provided that
defendant “must take no action to obtain the addresses or
locations of protected persons or their family members,
caretakers or guardian.”

      2.    Analysis

      Defendant contends the trial court lacked authority to issue
the protective order, which he characterizes as “improperly
includ[ing] the daughters” because there was no evidence that
defendant had harmed or attempted to harm his daughters. He
alternatively argues that the protective order, specifically,
paragraph 10, is unconstitutionally vague and ambiguous.
Finally, he complains that the protective order “could be
construed to prevent [him] from . . . seeking visitation or shared
custody through the Family Law courts.”
      We review de novo whether the trial court’s protective
order was authorized by statute. (People v. Delarosarauda (2014)
227 Cal. App. 4th 205, 210 (Delarosarauda).) We also review de




                                 16
novo defendant’s constitutional challenge to the order. (See
People v. Scott (2016) 3 Cal. App. 5th 1265, 1271.)
       We reject defendant’s argument that the trial court lacked
authority to issue the protective order. Indeed, section 136.3,
subdivision (a) requires the order that was issued here: “The
court shall order that any party enjoined pursuant to [s]ection
136.2 be prohibited from taking any action to obtain the address
or location of a protected party or a protected party’s family
members, caretakers, or guardian, unless there is good cause not
to make that order.” (Italics added.) Here, there is no evidence
in the record of the existence of good cause to allow defendant to
obtain his daughters’ address or location. For instance, the
record does not reveal, one way or the other, whether the children
are the subject of a visitation or custody order.
       Next, we reject defendant’s characterization of the
protective order as improperly including the daughters as
protected persons. We agree that “[o]n the record before the trial
court, there was no reason to believe that any crime was being or
had been perpetrated or attempted to be perpetrated against [the
daughters].” (Delarosarauda, supra, 227 Cal.App.4th at p. 211.)
The protective order, however, did not list the daughters as
protected persons. It only listed F.H. as a protected person.
       Further, the protective order is not impermissibly vague.
“[T]he underpinning of a vagueness challenge is the due process
concept of ‘fair warning.’ [Citation.] The rule of fair warning
consists of ‘the due process concepts of preventing arbitrary law
enforcement and providing adequate notice to potential offenders’
[citation], protections that are ‘embodied in the due process
clauses of the federal and California Constitutions. (U.S. Const.,
Amends. V, XIV; Cal. Const., art. I, § 7).’” (In re Sheena K. (2007)




                                17
40 Cal. 4th 875, 890.) Under the concept of fair warning, the
government is barred “from enforcing a provision that ‘forbids or
requires the doing of an act in terms so vague’ that people of
‘common intelligence must necessarily guess at its meaning and
differ as to its application.’” (People v. Hall (2017) 2 Cal. 5th 494,
500.) Here, by its plain terms, paragraph 10 of the order
prevents defendant from taking affirmative acts to obtain the
address or location of F.H.’s family members, which includes
defendant’s daughters. It requires no guessing as to its meaning.
       Finally, we reject defendant’s contention that, despite the
absence of any express prohibition, the protective order “could be
construed to prevent [him] from . . . seeking visitation or shared
custody through the Family Law courts.” Nothing in the
protective order prevents defendant from seeking visitation or
sharing custody of the children. Moreover, section 136.2
contemplates the issuance of visitation and custody orders in
conjunction and coordination with a criminal protective order.
(See § 136.2, subds. (e)(3) & (f); see also Cal. Rules of Court, rule
5.445(b)(1)(D) [rule requiring court communication protocol in
domestic violence cases involving child custody intended to
“[p]ermit appropriate visitation between a criminal defendant
and his or her children under civil court orders, but at the same
time provide for the safety of the victim or witness by ensuring
that a criminal court protective order is not violated”]; cf. In re
N.L. (2015) 236 Cal. App. 4th 1460, 1466 [in context of domestic
violence restraining order pursuant to Welf. & Inst., § 213.5,
subd. (a), “[m]onitored visitation of a child is not incompatible
with a restraining order”].) In any event, and as we discussed
above, there is no indication in the record that a family law order
regarding visitation or custody has issued. Thus, any possible




                                 18
violation of defendant’s visitation or custody rights is not ripe for
review. (People v. England (2000) 83 Cal. App. 4th 772, 780.)8




8     To the extent there is an issue with visitation or custody in
the future, the criminal protective order is subject to
modification. (See Super. Ct. L.A. County, Local Rules, rule
8.34(d); see also Cal. Rules of Court, rule 5.445(c)(2) [every
superior court must adopt local rules which include “[a]
procedure by which the court that has issued a criminal court
protective order may, after consultation with a court that has
issued a subsequent child custody or visitation order, modify the
criminal court protective order to allow or restrict contact
between the person restrained by the order and his or her
children”].)




                                 19
                      IV. DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    KIM, J.



We concur:




             RUBIN, P. J.




             BAKER, J.




                             20